MAYNARD, Chief Justice,
dissenting.
I dissent because I agree with the circuit court that there had been a continuance of prosecution from the magistrate court to the circuit court so that the revoked license (DUI), first offense charge was not time-barred.
The appellant’s prosecution in magistrate court clearly commenced within one year after the misdemeanor offense was committed, in compliance with W.Va.Code § 61-11-9. Therefore, the State fulfilled its obligation to prosecute the appellant in a timely manner. The appellant, on the other hand, delayed his prosecution by moving to transfer the charge against him to circuit court. In finding that the ' appellant’s prosecution is time-barred, the majority effectively punishes the state for its good faith efforts to bring a timely prosecution and rewards the appellant for conduct which caused the delay of which he now complains.
I fear that the majority’s decision puts yet another tool into the hands of criminal defendants with which to manipulate crowded court dockets to their own advantage. Accordingly, I dissent.